[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
IN RE ROBERT ELI MODI MEMORANDUM OF DECISION ON MOTION FOR NEW TRIAL
After the decision of the court filed on November 14, 1990, relating to an application for reinstatement from inactive status, the applicant filed on December 4, 1990, a motion for new trial based on newly discovered evidence.
This motion by its terms purports to be made pursuant to "the dictates of the Connecticut Rules of Court CT Page 1033 (1990) sections 206, 207. . . ." The applicant also made reference to section 52-270 of the Connecticut General Statutes.
At the hearing on the motion for new trial, the applicant represented himself pro se. The Grievance Committee of the Bar of New London Judicial District was represented by Attorney Benoit.
Because the nature of the matter dealt with the applicant's psychiatric condition, the courtroom was closed at the request of the representative of the Grievance Committee and with the acquiescence of the applicant.
The applicant offered an August 15, 1990 report of Dr. Mark S. Schroeder, which was rendered to Attorney Benoit as additional evidence on which a new hearing should be granted to him relating to his application to be reinstated. Because there was no showing that the doctor was not available to the applicant at the original hearing on November 13, 1990, the additional evidence was not found to be grounds for a new hearing. No other grounds were offered sufficient to justify the court in ordering a new hearing on the application for reinstatement from inactive status.
The New London Judicial District Grievance Panel objected to a new hearing.
The motion for new trial/hearing is denied.
LEUBA, J.